Downey, J.
—This was a’complaint by the appellant against the appellees, to enjoin the collection of certain taxes, which had been assessed and levied against the lands of the appellant, for the construction of the road of said company, the company having been organized under the act of March 6th, 1865. A demurrer was filed by the appellees to the complaint, which was sustained by the court, and thereupon final judgment was rendered for them.
The sustaining of the demurrer is not assigned for error, and there is no other-question in the record. :
The judgment is affirmed, with costs.